Citation Nr: 1609820	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Propriety of the reduction of the evaluation of service-connected restrictive lung disease from 60 percent to 30 percent.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee degenerative joint disease.  

3.  Entitlement to a compensable evaluation for service-connected right hip bursitis.  

4.  Entitlement to a total disability rating based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 through November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

At his June 2009 VA examination, the Veteran noted missing work due his restrictive lung disorder, as he sometimes cannot walk without assistance.  As such, it follows that a request for a total disability rating based on individual unemployability (TDIU) was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

The appeal initially included claims for increased evaluations of left knee degenerative joint disease and hypertension.  However, the Veteran withdrew these issues by limiting his appeal to the issues of increased evaluation for his right knee degenerative joint disease and the propriety of the reduction for his restrictive lung disease on his June 2013 substantive appeal.  These issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3)

Subsequent to the April 2013 statement of the case (SOC), the Veteran submitted private medical evidence pertaining to his lumbar spine in August 2013.  The Veteran's representative also submitted a waiver in the February 2016 informal hearing presentation, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA, including the VA examination reports, are duplicative of those in VBMS.  

The claims of entitlement to increased evaluations for right knee degenerative joint disease and right hip bursitis, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 60 percent rating for restrictive lung disease via an August 2009 rating decision and an August 2009 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.  

2.  A November 2009 rating decision reduced the rating assigned to the Veteran's restrictive lung disease from 60 percent to 30 percent, effective February 1, 2009.  An April 2013 rating decision corrected the effective date of this reduction to February 1, 2010 on the basis of a clear and unmistakable error.  

3.  At the time of the November 2009 rating decision, the 60 percent evaluation for the Veteran's restrictive lung disease had not been in effect for five years or longer.  

4.  At the time of the November 2009 rating decision, the medical evidence reflected material improvement in the Veteran's restrictive lung disease under the ordinary conditions of his life.  



CONCLUSION OF LAW

The reduction of the disability rating for restrictive lung disease from 60 percent to 30 percent, effective February 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.96, 4.97 Diagnostic Code 6845 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements, which are discussed in greater detail below.  38 C.F.R. § 3.105(e), (i)  (2015).  In this respect, the Veteran did not initiate a claim for increased evaluation of his lung disorder.  Rather, the AOJ initiated the reduction of the rating for the Veteran's service-connected restrictive lung disease by scheduling a routine future examination in June 2009. 

In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First, there must be a rating action proposing the reduction, and notification to the Veteran that he has 60 days to submit additional evidence and 30 days to request a predetermination hearing.  If a predetermination hearing is not requested, and reduction is still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month following a 60-day period from the date of notice to the Veteran of the final action.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the Veteran was notified of the RO's intent to reduce the 20 percent evaluation by a letter dated in August 2009.  This letter specifically stated that he had 60 days in which to present additional evidence and 30 days to request a predetermination hearing.  Thereafter, the proposed reduction was effectuated by a November 2009 rating decision, effective from February 1, 2009.  An April 2013 rating decision corrected this effective date from February 1, 2009 to February 1, 2010 based on a clear and unmistakable error.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a predetermination hearing, and affording him sufficient time to respond.  38 C.F.R. § 3.105(e). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Propriety of the Reduction

The Veteran asserts that that the reduction of his disability rating for restrictive lung disease from 60 percent to 30 percent effective February 1, 2010 was improper.  By way of history, the RO granted service connection for restrictive lung disease in a February 2007 rating decision, with an initial disability rating of 60 percent effective the day following his November 2006 separation from service.  The RO based this evaluation on the results of an August 2006 VA examination.  The RO scheduled a routine future exam in June 2009, and the RO proposed to reduce the rating for restrictive lung disease from 60 percent to 30 percent in an August 2009 rating decision based on the results of that examination.  The RO promulgated this reduction in the November 2009 rating decision on appeal, effective February 1, 2009; and an April 2013 rating decision corrected this effective date to February 1, 2010.  As noted above, the Veteran initiated the current appeal with a December 2009 notice of disagreement (NOD).  

The Veteran's restrictive lung disease is presently rated under Diagnostic Code 6699-6845.  38 C.F.R. § 4.97.  Under Diagnostic Code 6845, a 10 percent evaluation is warranted where there is FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.  FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent evaluation.  FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40-to 55 percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent evaluation.  A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy. Id.  

Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Restrictive lung disease is not the Veteran's only service-connected condition, but this reduction impacted his overall evaluation by decreasing that combined evaluation from 70 percent to 50 percent.  However, as noted above, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(e).

When a rating has continued for an extended period at the same level, five years or more, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Here, the 60 percent rating was in effect from December 1, 2006 to February 1, 2010, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). 

The original VA examination for restrictive lung disease in August 2006 included pulmonary function testing.  Based on the results of that pulmonary function testing, the Veteran had FVC of 56 percent pre-bronchodilator, 59 percent post-bronchodilator; FEV-1 of 49 percent pre-bronchodilator, 48 percent post-bronchodilator; and FEV-1/FVC of 70 percent pre-bronchodilator, 83 percent post-bronchodilator.  The examiner found no discrepancy between the pulmonary function testing results and the clinical examination, and did not perform a DLCO as the pulmonary function testing results were sufficient to evaluate the Veteran's pulmonary status.  The examiner finally found no complications from this lung condition.  As such, the evidence demonstrated that the Veteran met the criteria for an evaluation of 60 percent as of his November 2006 separation from service, due to FEV-1 between 40 percent and 55 percent.  38 C.F.R. § 4.97, Diagnostic Code 6845.  

According to pulmonary function testing performed at the June 2009 VA examination, the Veteran had FVC of 50 percent pre-bronchodilator, 59 percent post-bronchodilator; FEV-1 of 51percent pre-bronchodilator, 59 percent post-bronchodilator; and FEV-1/FVC of 84.01 percent pre-bronchodilator, 63.68 percent post-bronchodilator.  The examiner found no discrepancy between the pulmonary function testing results and the clinical examination, and did not perform a DLCO as the pulmonary function testing results were sufficient to evaluate the Veteran's pulmonary status.  The examiner finally found no complications from this lung condition.  As such, the evidence demonstrated that the Veteran now meets the criteria for an evaluation of 30 percent, due to FEV-1 between 56 percent and 70 percent.  38 C.F.R. § 4.97, Diagnostic Code 6845.  

On its face, the June 2009 VA examination represents a material improvement in the Veteran's restrictive lung disease as the August 2006 VA examination included pulmonary function testing showing a lower FEV-1.  

VA outpatient records, private treatment records, and lay statements were also reviewed.  In June 2009, the Veteran had a chest X-ray through Tricare, and the results show severely reduced lung volumes, without gross cardiomegaly or pneumothorax.  Shortly thereafter, the Veteran received an albuterol prescription for chronic obstructive pulmonary disease.  The Veteran also discussed the June 2009 VA examination with his Tricare healthcare provider, and reported dyspnea on exertion without cough or wheezing.  At the June 2009 VA examination, the Veteran reported shortness of breath at rest, loss of appetite, and a cough, without daily cough or blood-tinged septum.  He also denied the use of oxygen therapy, but did note missing work due his condition, as he sometimes cannot walk without assistance.  However, there is no objective medical evidence of record, at the time of the August 2009 proposal or November 2009 rating decision, showing more severely limited pulmonary function testing results.  

As for the reduced rating itself, the evidence of record at the time of the November 2009 rating decision effectuating the reduction supports the assignment of a 30 percent rating.  At the time of the decision, the evidence included the Veteran's VA treatment records, Tricare treatment records, VA examination reports, and lay statements, which all demonstrated that a 30 percent rating was appropriate at the time for the Veteran's restrictive lung disease.  Consequently, the RO's reduction of the assigned rating to 30 percent is in accord with the competent medical evidence of record.  The RO's decision to reduce the evaluation from 60 percent to 30 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.  

In reaching the above determinations, the Board has also considered the Veteran's statements that the reduction of the 60 percent evaluation to a 30 percent evaluation was not warranted as he has shortness of breath and has been forced to decrease his physical activity.  The Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the statements regarding shortness of breath, cough, and missing work are outweighed by the medical evidence of record.  The June 2009 VA examiner accurately reported the results of the pulmonary function testing.  That examiner considered the Veteran's medical history, current diagnosis, in-service injury, and lay statements as to his symptoms.  This examination report is factually accurate, fully articulated, and includes sound reasoning for the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The specific, reasoned opinion of this medical professional is of greater probative weight than the Veteran's subjective lay statements; the Veteran may feel short of breath, but there is objective improvement shown by the pulmonary function testing.  Accordingly, the reduction was proper.  


ORDER

The reduction in rating from 60 to 30 percent for restrictive lung disease, effective February 1, 2010, was proper.


REMAND

As previously noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice, 22 Vet. App. 447.  Therefore, the RO should develop a claim for TDIU.  

Remand is also required regarding the issue of entitlement to a compensable evaluation for right hip bursitis for issuance of a SOC.  In a March 2104 rating decision, the RO continued the existing noncompensable evaluation.  The Veteran responded with an October 2014 statement, specifically addressing the evaluation of his service-connected right hip bursitis.  The Board finds that this statement is a valid NOD.  See 38 C.F.R. § 19.26 (2014).  Because the NOD remains unprocessed for this issue, the Board finds that a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Regarding the Veteran's appeal for increased evaluation of his right knee, remand is required for an updated examination.  VA must provide a new examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2014); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran's most recent VA examination was in January 2010.  On his June 2013 VA Form 9, he reported that his right knee has continued to worsen.  On remand, the AOJ should afford the Veteran a current VA examination.  

While on remand, the AOJ should finally obtain updated private and VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the Veteran's claim for entitlement to TDIU under the provisions of 38 C.F.R. § 4.16 and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

2.  Issue an SOC addressing entitlement to a compensable evaluation for service-connected right hip bursitis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

3.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the Puget Sound Healthcare System for treatment since October 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any Tricare records from Madigan Army Medical Center, the Auburn Multicare Clinic, and Kent Urgent Care Clinic.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


